Case: 5:19-cr-00010-JMH-MAS Doc #: 37 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 190


                                                                        Eastern District of Kentucky
                      UNITED STATES DISTRICT COURT                             Fl LED
                      EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION                                FEB - 6 2019
                               LEXINGTON                                       AT LEXINGTON
                                                                              ROBERT R. CARR
                                                                         CLERK U.S. DISTRICT COURT
CRIMINAL ACTION NO. 5:19-CR-10-S-JMH-MAS

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.                        MOTION OF UNITED STATES
                          FOR ISSUANCE OF SUMMONS


DIMITRIOUS ANTOINE BROWN                                                 DEFENDANT
     aka DEMETRIUS ANTWAN BROWN,
     aka DBROWNDAYTRADER,
     aka KLBGLOBAL, and
     aka MACTOWNTRADER

                                       * * * * *
      The United States moves for the issuance of summons for the presence of the

Defendant, DIMITRIOUS ANTOINE BROWN, to answer the felony charges returned by

the Grand Jury on February 6, 2019.

                                            Respectfully submitted,

                                            ROBERT M. DUNCAN, JR.
                                            UNITED STATES ATTORNEY


                                      By:
                                            K~~
                                            Assistant United States Attorney
                                            260 W. Vine Street, Suite 300
                                            Lexington, Kentucky 40507-1612
                                            (859) 685-4885, FAX (859) 233-274 7
                                            Kathryn.Anderson@usdoj.gov
